Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 20, 2016

The Court of Appeals hereby passes the following order:

A17A0468. MARIBEL FAUBERT-ROCHA v. GLENDA SOCHITL PEREZ
    BAUTISTA.

      Maribel Faubert-Rocha filed a petition to legitimate a minor child, have herself
declared to be the child’s legal parent, and enforce a parenting agreement that she had
entered into with the child’s biological mother, Glenda Sochitl Perez Bautista.
Bautista moved to dismiss the petition for failure to state a claim, arguing among
other things that Faubert-Rocha lacked standing to pursue a legitimation claim.
Faubert-Rocha opposed the motion, arguing that Georgia’s legitimation laws deprive
her of due process and equal protection under the law. The trial court granted
Bautista’s motion, ruling that Faubert-Rocha could not legitimate the child because
she is not the child’s father. In Case No. A17D0038, Faubert-Rocha filed an
application for discretionary review in this Court, and this Court transferred the
application to the Supreme Court, which granted the application. Faubert-Rocha has
also filed the instant direct appeal in this Court.
      The Supreme Court has exclusive appellate jurisdiction in “all cases in which
the constitutionality of a law, ordinance, or constitutional provision has been drawn
in question.” Ga. Const. of 1983, Art. VI, Sec. VI, Para. II (1); see also Zarate-
Martinez v. Echemendia, 299 Ga. 301, 304 (2) (788 SE2d 405) (2016). In granting
Bautista’s motion to dismiss, the trial court necessarily rejected Faubert-Rocha’s
challenge to the constitutionality of Georgia’s legitimation laws, and the Supreme
Court has granted Faubert-Rocha’s application for discretionary review. Accordingly,
jurisdiction over this direct appeal appears to lie in the Supreme Court. Further, in
light of the Supreme Court’s grant of Faubert-Rocha’s application, the interests of
judicial economy and judicial comity dictate that the instant appeal be placed before
the Supreme Court as well. Accordingly, this appeal is hereby TRANSFERRED to
the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            10/20/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.